308 S.E.2d 326 (1983)
STATE of North Carolina
v.
Ralph PATE.
No. 263A83.
Supreme Court of North Carolina.
November 3, 1983.
Rufus L. Edmisten, Atty. Gen. by William F. Briley, Asst. Atty. Gen., Raleigh, for the State.
W.J. Chandler, Charlotte, for defendant-appellant.
PER CURIAM.
Defendant presents only one issue for reviewwhether the trial court erred in failing to instruct the jury on the issue of self-defense. We have carefully reviewed the opinion of the Court of Appeals, the record on appeal, and the briefs and authorities relating to defendant's contentions. We conclude that the result reached by the majority below, its reasoning, and the legal principles enunciated by it are correct.
The decision of the Court of Appeals is
AFFIRMED.